AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

        THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (the “Agreement”) is
entered into effective as of July 14, 2003, between ZONES, INC., a Washington
corporation (the “Company”), and ___________, a director and/or officer of the
Company (“Indemnitee”).


RECITALS

    A.        Indemnitee is a director of the Company and in such capacity is
performing valuable services for the Company.

    B.        The Articles of Incorporation of the Company (“Articles”) provide
for the indemnification of the directors and officers of the Company to the full
extent permitted by the Washington Business Corporation Act (the “Statute”).

    C.        The Articles and the Statute specifically provide that they are
not exclusive, and thereby contemplate that contracts may be entered into
between the Company and the members of its Board of Directors (the “Board”) and
its officers with respect to indemnification of such directors and officers.

    D.        In order to induce Indemnitee to serve or to continue to serve as
a director and/or officer of the Company, the Company has agreed to enter into
this Agreement with Indemnitee.

        NOW, THEREFORE, in consideration of the recitals above, the mutual
covenants and agreements set forth in this Agreement, and Indemnitee’s service
as a director and/or officer after the date hereof, the Company and Indemnitee
agree as follows:

        1.     Indemnification

                a.     Scope. The Company agrees to hold harmless and indemnify
(and shall also advance expenses as incurred to the full extent permitted by law
and as set forth herein) Indemnitee to the full extent permitted by law against
any Damages (as defined in Section 1(d)) incurred by Indemnitee with respect to
any Proceeding (as defined in Section 1(e)) to which Indemnitee is or is
threatened to be made a party or witness, notwithstanding that such
indemnification is not specifically authorized by this Agreement, the Company’s
Articles or Bylaws, the Statute or otherwise. Such right to indemnification
shall be without regard to the limitations in RCW 23B.08.510 through 23B.08.550;
provided, however, that Indemnitee shall have no right to indemnification on
account of (i) acts or omissions of Indemnitee finally adjudged to be
intentional misconduct or a knowing violation of law; (ii) conduct of Indemnitee
finally adjudged to be in violation of RCW 23B.08.310; or (iii) any transaction
with respect to which it is finally adjudged that Indemnitee personally received
a benefit in money, property or services to which Indemnitee was not legally
entitled. To the extent not prohibited by applicable law, the indemnification
shall apply without regard to negligent acts or omissions by Indemnitee. In the
event of any change, after the date of this Agreement, in any applicable law,
statute or rule regarding the right of a Washington corporation to indemnify a
member of its board of directors or an officer, such changes, to the extent that
they would expand Indemnitee’s rights hereunder, shall be within the scope of
Indemnitee’s rights and the Company’s obligations hereunder, and, to the extent
that they would narrow Indemnitee’s rights hereunder, shall be excluded from
this Agreement; provided, however, that any change that is required by
applicable laws, statutes or rules to be applied to this Agreement shall be so
applied regardless of whether the effect of such change is to narrow
Indemnitee’s rights hereunder.


1

--------------------------------------------------------------------------------


                b.     Proceedings Relating to Officer’s Failure to Discharge
Duties. If Indemnitee is an officer of the Company, the indemnification and
other rights and benefits provided to Indemnitee by this Agreement shall apply
fully with respect to any Proceeding in which it is claimed or adjudicated that
Indemnitee is liable to the Company by reason of having failed to discharge the
duties of Indemnitee’s office, which claims and liabilities are hereby released;
provided, however, that the foregoing indemnification and release obligations of
the Company shall have no application with respect to claims and liabilities by
or to the Company to the extent that they are based upon or arise out of
Indemnitee’s actions or omissions described in clauses (i), (ii) or (iii) of
Section 1(a).

                c.     Nonexclusivity. The indemnification provided by this
Agreement shall not be deemed exclusive of any rights to which Indemnitee may be
entitled under the Company’s Articles or Bylaws, any vote of shareholders or
disinterested directors, the Statute or otherwise, whether as to actions or
omissions by Indemnitee in Indemnitee’s official capacity or otherwise.

                d.     Included Coverage. If Indemnitee is made a party (or is
threatened to be made a party) to, or is otherwise involved (including, but not
limited to, as a witness) in any Proceeding, the Company shall hold harmless and
indemnify Indemnitee from and against any and all losses, claims, damages,
costs, expenses and liabilities incurred in connection with investigating,
defending, being a witness in, participating in or otherwise being involved in
(including on appeal), or preparing to defend, be a witness in, participate in
or otherwise be involved in (including on appeal), such Proceeding, including
but not limited to attorneys’ fees, judgments, fines, ERISA excise taxes or
penalties, amounts paid in settlement, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments pursuant to this Agreement, and other expenses (collectively,
“Damages”), including all interest, assessments or charges paid or payable in
connection with or in respect of such Damages.

                e.     Definition of Proceeding. For purposes of this Agreement,
“Proceeding” shall mean any actual, pending, threatened or completed action,
suit, claim, investigation, hearing or proceeding (whether civil, criminal,
administrative or investigative and whether formal or informal) in which
Indemnitee is, has been or becomes involved based in whole or in part on or
arising out of the fact that Indemnitee is or has been a director, officer,
member of a committee of the Board, employee or agent of the Company or that,
being or having been such a director, officer, member of a committee of the
Board, employee or agent, Indemnitee is or was serving at the request of the
Company as a director, officer, employee, trustee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise
(collectively, a “Related Company”), including but not limited to service with
respect to any employee benefit plan, whether the basis of such action, suit,
claim, investigation, hearing or proceeding is alleged action or omission by
Indemnitee in an official capacity as a director, officer, employee, trustee or
agent or in any other capacity while serving as a director, officer, employee,
trustee or agent; provided, however, that, except with respect to an action to
enforce this Agreement, “Proceeding” shall not include any action, suit, claim,
investigation, hearing or proceeding instituted by or at the direction of
Indemnitee unless such action, suit, claim, investigation, hearing or proceeding
is or was authorized by the Board.


2

--------------------------------------------------------------------------------


                f.     Notification. Promptly after receipt by Indemnitee of
notice of the commencement of any Proceeding, Indemnitee will, if a claim in
respect thereof is to be made against the Company under this Agreement, notify
the Company of the commencement thereof (which notice shall be in the form of
Exhibit A hereto); provided, however, that failure to so notify the Company will
relieve the Company from any liability that it may otherwise have to Indemnitee
under this Agreement only if and to the extent that such failure can be shown to
have prejudiced the Company’s ability to defend the Proceeding.

                g.     Determination of Entitlement.

                                i.     If a determination of Indemnitee’s
entitlement to indemnification is required pursuant to RCW 23B.08.550 or a
successor statute or pursuant to other applicable law, the appropriate decision
maker shall make such determination; provided, however, that (a) Indemnitee
shall initially be presumed in all cases to be entitled to indemnification,
(b) unless the Company shall deliver to Indemnitee written notice of a
determination that Indemnitee may not be entitled to indemnification within
twenty (20) days after the Company’s receipt of Indemnitee’s notice pursuant to
Section 1(f), Indemnitee shall conclusively be deemed to be entitled to such
indemnification and the Company hereby agrees not to assert otherwise and (c) if
there has been a Change in Control of the Company, the decision maker shall be
Special Legal Counsel. Indemnitee may establish a conclusive presumption of any
fact necessary to such a determination by delivering to the Company a
declaration made under penalty of perjury that such fact is true.

                                ii.     For the purposes of this Agreement, a
“Change in Control” of the Company shall be deemed to have occurred if (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
(x) who is the beneficial owner, directly or indirectly, of securities of the
Company representing 10% or more of the combined voting power of the Company’s
then outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person, or (y)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 20%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (b) individuals who, as of the date of this Amended and Restated
Indemnification Agreement, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board, provided that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board;
(c) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 80% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of transactions) all or substantially
all of the Company’s assets; (d) a transaction or a series of transactions
causes the class of equity securities of the Company which, as of the date of
this Amended and Restated Indemnification Agreement, is subject to Section 12(g)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, to be held
of record by less than 300 persons; or (e) a transaction or a series of
transactions causes the class of equity securities of the Company which, as of
the date of this Amended and Restated Indemnification Agreement, is either
listed on a national securities exchange or authorized to be quoted in an
inter-dealer quotation system of a registered national securities association to
be neither listed on any national securities exchange nor authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association.


3

--------------------------------------------------------------------------------


                                iii.     For purposes of this Agreement, “Voting
Securities” shall mean any securities of the Company that vote generally in the
election of directors.

                                iv.     For the purposes of this Agreement,
“Special Legal Counsel” shall mean an attorney or firm of attorneys, selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), who shall not have otherwise performed services for the Company or
Indemnitee within the last three years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements).

                h.     Survival. The indemnification and release provided under
this Agreement shall apply to any and all Proceedings, notwithstanding that
Indemnitee has ceased to be a director, officer, employee, trustee or agent of
the Company or a Related Company.

        2.     Expense Advances

                a.     Generally. The right to indemnification conferred by
Section 1 shall include the right to have the Company pay Indemnitee’s
attorneys’ fees and other expenses in any Proceeding as such expenses are
incurred and in advance of such Proceeding’s final disposition (such right is
referred to hereinafter as an “Expense Advance”).

                b.     Conditions to Expense Advance. The Company’s obligation
to provide an Expense Advance is subject to the following conditions:

                                i.     Undertaking. If the Proceeding arose in
connection with Indemnitee’s service as a director and/or officer of the Company
or member of a committee of the Board (and not in any other capacity in which
Indemnitee rendered service, including but not limited to service to any Related
Company), then Indemnitee or his representative shall have executed and
delivered to the Company an undertaking (in the form of Exhibit B hereto), which
need not be secured and shall be accepted without reference to Indemnitee’s
financial ability to make repayment, by or on behalf of Indemnitee, to repay all
Expense Advances if and to the extent that it shall ultimately be determined, by
a final decision not subject to appeal rendered by a court having proper
jurisdiction, that Indemnitee is not entitled to be indemnified for such Expense
Advance under this Agreement or otherwise. Indemnitee’s obligation to reimburse
the Company for any Expense Advance shall be unsecured and no interest shall be
charged thereon.


4

--------------------------------------------------------------------------------


                                ii.     Cooperation. Indemnitee shall give the
Company such information and cooperation as the Company may reasonably request.

                                iii.     Affirmation. If required under
applicable law, Indemnitee shall furnish a written affirmation of Indemnitee’s
good faith belief that Indemnitee has met all applicable standards of conduct.

        3.     Procedures for Enforcement

                a.     Enforcement. If a claim for indemnification made by
Indemnitee hereunder is not paid in full within sixty (60) days, or a claim for
an Expense Advance made by Indemnitee hereunder is not paid in full within
twenty (20) days, after written notice of such claim is delivered to the
Company, Indemnitee may, but need not, at any time thereafter bring suit against
the Company to recover the unpaid amount of the claim (an “Enforcement Action”).

                b.     Presumptions in Enforcement Action. In any Enforcement
Action the following presumptions (and limitations on presumptions) shall apply:

                                i.     The Company shall conclusively be
presumed to have entered into this Agreement and assumed the obligations imposed
hereunder in order to induce Indemnitee to serve or to continue to serve as an
director and/or officer of the Company;

                                ii.     Neither (a) the failure of the Company
(including but not limited to the Board, independent or special legal counselor
the Company’s shareholders) to make a determination prior to the commencement of
the Enforcement Action that indemnification of Indemnitee is proper in the
circumstances nor (b) an actual determination by the Company, the Board,
independent or special legal counselor the Company’s shareholders that
Indemnitee is not entitled to indemnification shall be a defense to the
Enforcement Action or create a presumption that Indemnitee is not entitled to
indemnification hereunder; and

                                iii.     If Indemnitee is or was serving as a
director, officer, employee, trustee or agent of a corporation of which a
majority of the shares entitled to vote in the election of its directors is held
by the Company or in an executive or management capacity in a partnership, joint
venture, trust or other enterprise of which the Company or a wholly-owned
subsidiary of the Company is a general partner or has a majority ownership, then
such corporation, partnership, joint venture, trust or enterprise shall
conclusively be deemed a Related Company and Indemnitee shall conclusively be
deemed to be serving such Related Company at the request of the Company.

                c.     Attorneys’ Fees and Expenses for Enforcement Action. If
Indemnitee is required to bring an Enforcement Action, the Company shall hold
harmless and indemnify Indemnitee against all of Indemnitee’s attorneys’ fees
and expenses in bringing and pursuing the Enforcement Action (including but not
limited to attorneys’ fees at any stage, and on appeal); provided, however, that
the Company shall not be required to provide such indemnification for such fees
and expenses if a court of competent jurisdiction determines that any of the
material assertions made by Indemnitee in such Enforcement Action were not made
in good faith or were frivolous.


5

--------------------------------------------------------------------------------


        4.     Defense of Claim. With respect to any Proceeding as to which
Indemnitee has provided notice to the Company pursuant to Section 1(f):

                a.     The Company may participate therein at its own expense.

                b.     The Company, jointly with any other indemnifying party
similarly notified, may assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election to so assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any legal fees or other expenses (other than
reasonable costs of investigation) subsequently incurred by Indemnitee in
connection with the defense thereof unless (i) the employment of counsel by
Indemnitee or the incurring of such expenses has been authorized by the Company,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Company shall not in fact have employed counsel to
assume the defense of such Proceeding, in each of which cases the legal fees and
other expenses of Indemnitee shall be at the expense of the Company. The Company
shall not be entitled to assume the defense of a Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have reached the
conclusion described in clause (ii) above.

                c.     The Company shall not be liable for any amounts paid in
settlement of any Proceeding effected without its written consent.

                d.     The Company shall not settle any Proceeding in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent.

                e.     Neither the Company nor Indemnitee will unreasonably
withhold its or his consent to any proposed settlement of any Proceeding.

        5.     Maintenance of D&O Insurance

                a.     Subject to Section 5(c) below, during the period (the
“Coverage Period”) beginning as soon as practicable following the date of this
Agreement and ending not less than six (6) years following the time Indemnitee
is no longer serving as either a director or officer of the Company or any
Related Company, or, if later, such time as Indemnitee shall no longer be
reasonably subject to any possible Proceeding, the Company shall maintain a
directors’ and officers’ liability insurance policy (“D&O Insurance”) in full
force and effect, providing in all respects coverage at least comparable to and
in similar amounts as that obtained by other comparable companies.

                b.     Under all policies of D&O Insurance, Indemnitee shall
during the Coverage Period be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors or officers most favorably insured by such
policy, and each insurer under a policy of D&O Insurance shall be required to
provide Indemnitee written notice at least thirty (30) days prior to the
effective date of termination of the policy.


6

--------------------------------------------------------------------------------


                c.     The Company shall have no obligation to obtain or
maintain D&O Insurance if the Board determines in good faith that such insurance
is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, or the coverage provided by
such insurance is so limited by exclusions as to provide an insufficient
benefit.

                d.     It is the intention of the parties in entering into this
Agreement that the insurers under the D&O Insurance, if any, shall be obligated
ultimately to pay any claims by Indemnitee which are covered by D&O Insurance,
and nothing herein shall be deemed to diminish or otherwise restrict the
Company’s or Indemnitee’s right to proceed or collect against any insurers under
D&O Insurance or to give such insurers any rights against the Company or
Indemnitee under or with respect to this Agreement, including but not limited to
any right to be subrogated to the Company’s or Indemnitee’s rights hereunder,
unless otherwise expressly agreed to by the Company and Indemnitee in writing.
The obligation of such insurers to the Company and Indemnitee shall not be
deemed reduced or impaired in any respect by virtue of the provisions of this
Agreement.

                e.     The Company shall be subrogated to Indemnitee’s rights
under D&O Insurance with respect to claims for Damages and Expense Advances that
have been paid to Indemnitee under this Agreement.

        6.     Limitations on Indemnification; Mutual Acknowledgment

                a.     Limitation on Indemnity. No indemnification pursuant to
this Agreement shall be provided by the Company:

                                i.     On account of any suit in which a final,
unappealable judgment is rendered against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company in violation of the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto; or

ii.     For Damages or Expense Advances that have been paid directly to
Indemnitee by an insurance carrier under a policy of D&O Insurance or other
insurance maintained by the Company.

b.     Mutual Acknowledgment. The Company and Indemnitee acknowledge that, in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying Indemnitee under this Agreement
or otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Furthermore, Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
SEC to submit for judicial determination the issue of the Company’s power to
indemnify Indemnitee in certain circumstances.


7

--------------------------------------------------------------------------------


        7.     Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to take or fail to take any action
in violation of applicable law. The Company’s inability to perform its
obligations under this Agreement pursuant to court order shall not constitute a
breach of this Agreement. The provisions of this Agreement shall be severable,
as provided in this Section 7. If a court of competent jurisdiction should
decline to enforce any of the provisions of this Agreement, the Company and
Indemnitee agree that such provisions shall be deemed to be reformed to provide
Indemnitee indemnification by the Company to the maximum extent permitted by the
other portions of this Agreement that are not unenforceable, and the remainder
of this Agreement shall not be affected, and this Agreement shall continue in
force.

        8.     Governing Law; Binding Effect; Amendment and Termination

                a.     This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Washington.

                b.     This Agreement shall be binding upon Indemnitee and upon
the Company, its successors and assigns, and shall inure to the benefit of
Indemnitee, Indemnitee’s heirs, personal representatives and assigns and to the
benefit of the Company, its successors and assigns.

                c.     No amendment, modification, termination or cancellation
of this Agreement shall be effective unless in writing signed by both parties
hereto.

                d.     Nothing in this Agreement shall confer upon Indemnitee
the right to continue to serve as a director and\or officer of the Company. If
Indemnitee is an officer of the Company, then, unless otherwise expressly
provided in a written employment agreement between the Company and Indemnitee,
the employment of Indemnitee with the Company shall be terminable at will by
either party.

                e.     If the Indemnitee has previously executed an
indemnification agreement with the Company, this Agreement supersedes such prior
indemnification agreement in its entirety.

                f.     This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.


8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement effective as of the day and year first set forth above.


"Company"   ZONES, INC.      
By                                                                                                
  "Indemnitee"  
By                                                                                                







9

--------------------------------------------------------------------------------



EXHIBIT A


NOTICE OF CLAIM

                1.        Notice is hereby given by the undersigned,
____________________________, pursuant to Section 1(f) of the Indemnification
Agreement (“Agreement”) dated as of __________________, between Zones, Inc., a
Washington corporation (the “Company”), and the undersigned, of the commencement
of a Proceeding, as defined in the Agreement.

                2.        The undersigned hereby requests indemnification with
respect to the Proceeding by the Company under the terms of the Agreement.

                3.        [Add brief description of the Proceeding]

                Dated: _____________________, _________.




--------------------------------------------------------------------------------




10

--------------------------------------------------------------------------------



EXHIBIT B


STATEMENT OF UNDERTAKING

STATE OF _____________________ )
                                                               ) ss.
COUNTY OF ___________________ )

                I, _____________________, being first duly sworn, do depose and
say as follows:

                1.        This Statement is submitted pursuant to the
Indemnification Agreement (the “Agreement”) dated as of
___________________________ between Zones, Inc., a Washington corporation (the
“Company”), and me.

                2.        I am requesting an Expense Advance, as defined in the
Agreement.

                3.        I hereby undertake to repay the Expense Advance if and
to the extent it is ultimately determined by a final, unappealable decision
rendered by a court having proper jurisdiction that I am not entitled to be
indemnified by the Company.

                4.        The expenses for which advancement is requested are as
follows:

                           [Add brief description of expenses]

                DATED: ______________________, _________.



--------------------------------------------------------------------------------

SUBSCRIBED AND SWORN TO before me this ____ day of ________________,

(Seal or stamp)          
                                                                                                
Notary Signature      
                                                                                                
Print/Type Name
Notary Public in and for the State of Washington,
residing
at                                                                                
My appointment expires                                                        




11

--------------------------------------------------------------------------------
